06/03/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0057


                                      DA 20-0057
                                   _________________

 WILLARD RUSSELL KEIGHTLEY,
 Trustee of Louise Keightley Trust
 and Manager of Property,

              Plaintiff and Appellee,

       v.
                                                                      ORDER
 DAVID ANDREW KEIGHTLEY and
 THE LOUISE KEIGHTLEY TRUST, by
 and through, KATHLEEN KEIGHTLEY
 JOHNS, co-Trustee,

              Defendants and Appellant.
                                _________________

       Appellant David Andrew Keightley was granted an extension of time to file and
serve his opening brief on or before April 27, 2020. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than June 22, 2020. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       Appellant is reminded that such brief must be filed and served in accordance with
M. R. App. P. 10.
       The Clerk is directed to provide a copy of this Order to David Andrew Keightley
and to all counsel of record.




                                                                               Electronically signed by:
                                                                                   Laurie McKinnon
                                                                          Justice, Montana Supreme Court
                                                                                     June 3 2020